[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: MOTION FOR JUDGMENT IN ACCORDANCE WITH STIPULATION (FILE #103)
Plaintiff brought this action seeking reformation of Article III of a Revocable Trust Agreement executed by Luna Bowdoin Leach, Settlor, on May 29, 1992. The settlor died June 22, 1995 and her will, dated May 29, 1992, was admitted to probate by decree of the West Hartford Probate Court dated August 31, 1995. The decedent's residuary estate was devised and bequeathed to the trustees to be held, used, and distributed pursuant to the provisions of the May 29, 1992 trust agreement.
Reformation of the trust agreement is requested pursuant to CT Page 1310 General Statutes Section 45a-519. The parties to this action are the Trustee(s),1 the life beneficiaries,2 the charitable institutions having remainder interests, and the Attorney General, State of Connecticut. The court has reviewed the pleadings, the stipulation of the parties, the germane legal instruments, and the information and documentation presented at the hearing on this motion.3 On the basis of the aforesaid, it is concluded that the stipulated reformation is merely to the extent necessary in order to ensure the allowance of a deduction as more specifically described in subsection (a) of Section 45a-519, such reformation of the trust instrument is consistent with the original intent of the settlor/testator, and the entry of judgment ordering the reformation as stipulated to by the parties will not effect any change in any dispositive provisions of the governing instrument (cf. General Statutes Section 45a-514).
Plaintiff's motion for judgment in accordance with the stipulation is hereby Granted, and judgment is hereby enteredOrdering reformation of Article III of the Trust Agreement dated May 29, 1992, as per the parties' stipulation.
Mulcahy, J.
ENDNOTES